Citation Nr: 0014939	
Decision Date: 06/06/00    Archive Date: 06/15/00

DOCKET NO.  95-41 660	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased disability evaluation for 
postoperative abdominal adhesions, currently evaluated as 10 
percent disabling and protected.

2.  Entitlement to an increased disability evaluation for an 
incisional hernia, currently evaluated as 10 percent 
disabling and protected.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


INTRODUCTION

The veteran served on active duty from May 1944 to September 
1945.

This appeal arose from a February 1995 rating decision of the 
St. Petersburg, Florida, Department of Veterans Affairs (VA), 
Regional Office (RO), which denied entitlement to the 
benefits sought.  The veteran and his representative were 
informed of the continued denials of his claims by 
supplemental statements of the case issued in September 1998 
and February 2000.

The record does not show that the RO expressly considered 
referral of this case to the Chief Benefits Director or the 
Director, Compensation and Pension Service, for the 
assignment of an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) (1995).  The United States Court of Appeals for 
Veterans Claims (known as the United States Court of Veterans 
Appeals prior to March 1, 1999)(hereinafter "the Court"), 
has recently held that the Board is precluded by regulation 
from assigning an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) in the first instance; however, the Board is 
not precluded from considering whether referral to the 
appropriate first-line official is required.  The Board is 
still obligated to seek out all issues that are reasonably 
raised from a liberal reading of documents or testimony of 
record and to identify all potential theories of entitlement 
to a benefit under the law and regulations.  Floyd v. Brown, 
9 Vet. App. 88 (1996).  Moreover, the Court has also held 
that the Board must address referral under 38 C.F.R. 
§ 3.321(b)(1) only when circumstances are presented which the 
Director of VA's Compensation and Pension Service might 
consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. 
App. 218,227 (1995).  Having reviewed the record with these 
holdings in mind, the Board finds no basis for action on the 
question of the assignment of extraschedular ratings.


FINDINGS OF FACT

1.  The veteran's postoperative abdominal adhesions are 
manifested by complaints of right lower quadrant pain, with 
no evidence of intestinal obstruction.

2.  The veteran's incisional hernia is manifested by a 
sensitive scar, with no evidence of a recurrent hernia.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent 
for the postoperative abdominal adhesions have not been met.  
38 U.S.C.A. §§ 1155, 5107(a) (West 1991); 38 C.F.R. Part 4, 
including §§ 4.1, 4.2, 4.7, Code 7301 (1999).

2.  The criteria for an evaluation in excess of 10 percent 
for the incisional hernia have not been met.  38 U.S.C.A. 
§§ 1155, 5107(a) (West 1991); 38 C.F.R. Part 4, including 
§§ 4.1, 4.2, 4.7, Codes 7803, 7804, 7339 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran's claims are well grounded within the meaning of 
38 U.S.C.A. § 5107(a).  That is, he has presented claims 
which are plausible.  It is also found that all relevant 
facts have been properly developed.  The record is devoid of 
any indication that there are other records available which 
should be obtained.  Therefore, no further development is 
required in order to comply with the duty to assist mandated 
by 38 U.S.C.A. § 5107(a).

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on the average impairment of earning capacity.  
Separate diagnostic codes identify the various disabilities.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 4 (1999).  
When a question arises as to which of two evaluations shall 
be assigned, the higher evaluation will be assigned of the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (1999).

VA has a duty to acknowledge and consider all regulations 
which are potentially applicable based upon the assertions 
and issues raised in the record and to explain the reasons 
used to support the conclusion.  Schafrath v. Derwinski, 1 
Vet. App. 589 (1991).  These regulations include, but are not 
limited to, 38 C.F.R. § 4.1, that requires that each 
disability be viewed in relation to its history and that 
there be an emphasis placed upon the limitation of activity 
imposed by the disabling condition, and 38 C.F.R. § 4.2 which 
requires that medical reports be interpreted in light of the 
whole recorded history, and that each disability must be 
considered from the point of view of the veteran working or 
seeking work.  These requirements for the evaluation of the 
complete medical history of the claimant's condition operate 
to protect claimants against adverse decision based upon a 
single, incomplete or inaccurate report and to enable VA to 
make a more precise evaluation of the disability level and 
any changes in the condition.

The Board notes that while the regulations require review of 
the recorded history of a disability by the adjudicator to 
ensure an accurate evaluation, the regulations do not give 
past medical reports precedence over the current medical 
findings.  Where an increase in the disability rating is at 
issue, the present level of the veteran's disability is the 
primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).


I.  Increased evaluation for 
postoperative abdominal adhesions

The veteran has been service-connected for postoperative 
abdominal adhesions since 1946.  He was originally awarded a 
30 percent disability evaluation in March 1946, which was 
decreased to 10 percent by a rating action issued in August 
1951.

VA examined the veteran in November 1994.  He stated that he 
had pain at the site of his inservice appendectomy.  The 
abdomen was soft.  Palpation at the incision site did not 
elicit any significant guarding, rebound or patient protest.  
Over the right lower quadrant there was a very large, well-
healed appendectomy scar; there were also two smaller, deeper 
scars below the appendectomy scar, which were presumably from 
the areas of sinus drainage which occurred after the 
appendectomy.  It was commented that his abdominal pain was 
probably multi-factorial.  He was noted to have diverticular 
disease and possibly irritable bowel syndrome, which might be 
contributing to his complaints of pain.  The examiner was 
unable to attribute his complaints solely to his surgical 
scarring.

The veteran was re-examined by VA in August 1998.  He 
reported having intermittent pain in the right upper 
quadrant, two to three times per week, which was crampy in 
nature.  The physical examination revealed the presence of a 
well healed, midline scar below the umbilicus and a well 
healed scar in the right lower quadrant with a dimple scar.  
He was tender to palpation in the right lower quadrant, but 
was without rebound or guarding.  The examiner stated that 
his crampy pain was likely a residual from adhesions at the 
site of the past surgery.

A June 1999 VA CT scan of the abdomen found no evidence of 
intestinal obstruction.  VA afforded the veteran an 
examination in October 1999.  He complained of right lower 
quadrant pain; this discomfort was not related to any 
physical exertion or straining.  He was noted to have 
diverticulosis and diverticulitis.  He related having colicky 
pain, that he rated as a 7 out of 10, and which lasted 15 to 
20 minutes.  The pain would cause him to double over; it 
would become a dull pain, which would last 1 to 2 days.  He 
would often become anorectic and constipated during these 
episodes.  The physical examination noted an appendectomy 
scar in the right lower quadrant, which measured 13 cm in 
length, as well as a parallel 3 cm scar from the abscess 
drainage.  The general medical examiner commented that his 
symptoms could be related to nerve entrapment, scarring or 
possible adhesions.  The diagnosis was residuals, 
postoperative adhesions.  The digestive examiner opined that 
his right upper pain was due to abdominal adhesions (as well 
as the incisional hernia).

According to the applicable criteria, a 10 percent evaluation 
is warranted for moderate adhesions, with pulling pain on 
attempting to work or aggravated by movement of the body, or 
with occasional episodes of colic pain, nausea, constipation 
(perhaps with alternating diarrhea) or abdominal distention.  
A 30 percent evaluation requires moderately severe adhesions 
with partial obstruction manifested by delayed motility of 
barium meal and less frequent and less prolonged episodes of 
pain.  38 C.F.R. Part 4, Code 7301 (1999).

After a careful review of the evidence of record, it is found 
that that evidence does not support a finding of entitlement 
to an evaluation in excess of 10 percent for the service-
connected postoperative abdominal adhesions.  While the 
evidence suggests that the veteran does experience episodes 
of colicky abdominal pain as a result of his postoperative 
adhesions, there is no indication that he has a partial 
intestinal obstruction, as is required to justify a 30 
percent disability evaluation.  In fact, the CT scan 
conducted in June 1999 showed no evidence of intestinal 
obstruction.  Therefore, it is found that an increased 
evaluation is not warranted at this time.

In conclusion, it is found that the preponderance of the 
evidence is against the veteran's claim for an evaluation in 
excess of 10 percent for the service-connected postoperative 
abdominal adhesions.


II.  An increased evaluation for an 
incisional hernia

The veteran was service-connected for an incisional hernia by 
a rating action issued in March 1946.  He has been assigned a 
10 percent evaluation for this condition since that time.

The veteran was examined by VA in November 1994.  His abdomen 
was noted to be soft and palpation over the incision site did 
not elicit any significant guarding, rebound or patient 
protest.  There was no mention of the presence of an 
incisional hernia.  

A VA examination was performed in October 1999.  The 
herniorrhaphy scar was noted to be sensitive to palpation.  
No hernia was felt.  The diagnosis was status post repair 
incisional hernia.  The digestive examiner commented that his 
right upper pain was due to the incisional hernia (as well as 
the abdominal adhesions).

According to the applicable criteria, a 10 percent evaluation 
is warranted for scars which are poorly nourished with 
repeated ulceration or which are tender and painful on 
objective demonstration.  38 C.F.R. Part 4, Codes 7803, 7804 
(1999).  Pursuant to 38 C.F.R. Part 4, Code 7339 (1999), a 0 
percent evaluation is warranted for postoperative hernia 
wounds which are healed, with no disability and a belt not 
indicated.  A 20 percent evaluation requires a small 
postoperative hernia, which is not well supported by a belt 
under ordinary conditions, or for a healed ventral hernia or 
postoperative wounds with weakening of the abdominal wall and 
an indication for a supporting belt.  

After a careful review of the evidence of record, it is found 
that an evaluation in excess of 10 percent for the service-
connected incisional hernia is not warranted.  There is some 
indication in the record that the veteran has some 
sensitivity over the incisional site.  However, there is no 
objective evidence of the presence of a small postoperative 
hernia (the VA examination conducted in October 1999 had 
found no hernia), nor is there any evidence of a healed 
ventral hernia or postoperative wounds with weakening of the 
abdominal wall and an indication for a supporting belt.  
Therefore, it is found that an evaluation in excess of 10 
percent is not justified at this time.

In conclusion, it is found that the preponderance of the 
evidence is against the veteran's claim for an increased 
evaluation for the service-connected incisional hernia.


ORDER

An increased evaluation for the service-connected 
postoperative abdominal adhesions is denied.

An increased evaluation for the service-connected incisional 
hernia is denied.


		
	L. M. BARNARD
	Acting Member, Board of Veterans' Appeals

 

